The opinion of the court was delivered, July 7th 1870, by
Thompson, C. J.
It seems to us, that the only question in the cause is, whether the court below, in regarding the return of the treasurer of the Ohio and Atlantic Telegraph Company to the auditor-general, as the true evidence of what dividends it declared for the years embraced by the settlement in the auditor-general’s office, committed an error. We think it did not. In looking at the (question before us, confusion begins only when we allow our attention to be attracted to the relation existing between the Atlantic and Ohio Company and the Western Union Company. But what has the state to do with the last-named company in enforcing her claim upon the former ? Literally nothing. She is dealing with her own corporation, and acting solely on the evidence of its doings in regard to the subject of its liability to taxes, viz., dividends made or declared. This is shown by its proper officer, the treasurer, in his return to the auditor-general; and the basis of that return is the dividends declared and paid. The company admits by its instrument under seal, that its stockholders are to receive from another company, for the use of its lines, money enough to enable it to divide 10 per cent, amongst all its stockholders, except stock held by its lessee. The latter chose to pay itself what it pleased. Was not this contract and its execution sufficient to.prove a proper basis of calculation in regard to all the stock ? Any other basis would have been wrong in regard to the state. She had nothing to do with the trades and bargains between these two companies. She has a mode of estimating and' collecting her taxes from her own corporations, no matter who holds the stock. By whomsoever the stock is held the measure of the tax is upon the dividends declared, and no such thing as partial dividends is ever to be presumed. When a dividend is declared, that gives the measure and furnishes the *63rule for the tax. Dividends were declared for all the years to which the settlements apply, and the basis of the settlement in the auditor-general’s office was faultless. We have been shown no error in any part of the record, and the judgment is
Affirmed.